11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Trenton McVel Williams,                      * From the 238th District
                                               Court of Midland County,
                                               Trial Court No. CR41145.

Vs. No. 11-13-00229-CR                       * August 21, 2015

The State of Texas,                          * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court, and we remand this cause to
the trial court for further proceedings.